Case 1:19-cv-00069-GNS-HBB Document 27 Filed 05/13/21 Page 1 of 5 PageID #: 114




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                BOWLING GREEN DIVISION
                         CIVIL ACTION NO. 1:19-CV-00069-GNS-HBB

 DANIEL T.R. MARCUM                                                                   PLAINTIFF

 v.

 SGT. JAMIE GADDIS                                                                 DEFENDANT


                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant’s Motion for Summary Judgment (DN 23).

 For the reasons set forth below, the motion is GRANTED.

                                     I.      BACKGROUND

        Plaintiff Daniel T.R. Marcum (“Marcum”) alleges that he arrived at the Taylor County

 Detention Center (“TCDC”) on March 17, 2019, and states he was greeted by three officers,

 including Defendant Sergeant Jamie Gaddis (“Gaddis”). (Compl. 4, DN 1). Marcum avers that

 he growled at the officers, startling Gaddis, who responded by applying pressure to Marcum’s

 right ear, breaking the cartilage. (Compl. 4).

        Not surprisingly, Gaddis disputes this interpretation of events. Gaddis states that he was

 informed by officials in from another jail that Marcum was hostile and out of control prior to his

 arrival at TCDC. (Gaddis Aff. ¶ 3, DN 23-2). Gaddis says it took multiple officers to restrain

 Marcum and escort him to the facility where he was unshackled and became combative, dislocating

 another guard’s thumb and biting Gaddis through the skin which required medical attention.

 (Gaddis Aff. ¶¶ 4-7).     Gaddis points to Marcum’s physically aggressive, threatening, and

 combative behavior as the reason he used force against Marcum. (Gaddis Aff. ¶ 8). An incident
Case 1:19-cv-00069-GNS-HBB Document 27 Filed 05/13/21 Page 2 of 5 PageID #: 115




 report describing the scene as Gaddis did was prepared on March 18, 2019. (Gaddis Aff. Ex. A,

 DN 23-3).

        Marcum has attached a “Request to Talk Form”, which he claims he submitted to TCDC

 on April 9, 2019, stating similar forms requesting a vegan died had been previously ignored.

 (Compl. Ex. 1, DN 1-3). According to Marcum, “Andrea in booking” stated she had forwarded

 the forms to Captain Adam Burress (“Burress”). (Compl. Ex. 1). On May 24, 2019, Marcum filed

 this action asserting a claim under 42 U.S.C. § 1983 for excessive force in violation of the

 Fourteenth Amendment. (Compl., DN 1).

                               II.     STANDARD OF REVIEW

        In determining whether Gaddis is entitled to summary judgment, the Court must decide

 whether there is any genuine issue of material fact left for the trier of fact. See Fed. R. Civ. P.

 56(a). Initially, the moving party bears the burden of demonstrating the absence of a genuine issue

 of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If the moving party

 meets its burden, then the burden is on the non-moving to provide specific evidence of a genuine

 issue of material fact. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

        In making this determination, the Court must review the cited evidence, but it may also

 consider other material in the record such as depositions or documents. Fed. R. Civ. P. 56(c). The

 Court must view the evidence in the light most favorable to the non-moving party. Tompkins v.

 Crown Corr, Inc., 726 F.3d 830, 837 (6th Cir. 2013). But the non-moving party must do more

 than provide a “scintilla of evidence” in support of its position; the non-moving party must put on

 sufficient evidence from which a jury could reasonably decide the issue in his or her favor.

 Anderson, 477 U.S. at 252.




                                                 2
Case 1:19-cv-00069-GNS-HBB Document 27 Filed 05/13/21 Page 3 of 5 PageID #: 116




          It is not required that the non-moving party put on evidence that would be admissible at

 the trial stage. See Celotex Corp., 477 U.S. at 323 (“We do not mean that the nonmoving party

 must produce evidence in a form that would be admissible at trial in order to avoid summary

 judgment.”).       The non-moving party can offer evidence such as affidavits, declarations,

 documents, or electronically stored information. See id. (“Rule 56(e) permits a proper summary

 judgment motion to be opposed by any of the kinds of evidentiary materials listed in Rule

 56(c) . . . .”).

                                       III.    DISCUSSION

          Gaddis moves for summary judgment, inter alia, due to Marcum’s failure to exhaust his

 administrative remedies under the Prison Litigation Reform Act (“PLRA”). (Def.’s Mem. Supp.

 Mot. Summ. J. 5-8, DN 23-1). The PLRA states “[n]o action shall be brought with respect to

 prison conditions under [42 U.S.C.] § 1983 . . . by a prisoner confined in any jail, prison, or other

 correctional facility until such administrative remedies as are available are exhausted.” 42 U.S.C.

 § 1997e(a). To exhaust a claim, a prisoner must proceed through all steps of a prison’s grievance

 process. See Hartsfield v. Vidor, 199 F.3d 305, 309 (6th Cir. 1999). “[I]t is the prison’s

 requirements, and not the PLRA, that define the boundaries of proper exhaustion.” Jones v. Bock,

 549 U.S. 199, 218 (2007). Failure to properly exhaust bars suit in federal court. See Woodford v.

 Ngo, 548 U.S. 81, 93 (2006). Where, as here, a party moves for summary judgment the moving

 party must affirmatively show there is no “genuine dispute of material fact as to [the plaintiff’s]

 exhaustion on administrative remedies.” Surles v. Andison, 678 F.3d 452, 456 (6th Cir. 2012)

 (internal quotation marks omitted) (citation omitted).

          The TCDC has a grievance procedure in place requiring prisoners to file a grievance in the

 form of a written statement detailing any incident and the prison staff involved. (Burress Aff. Ex.



                                                  3
Case 1:19-cv-00069-GNS-HBB Document 27 Filed 05/13/21 Page 4 of 5 PageID #: 117




 A, at 1, DN 23-5). If a grievance is submitted to the captain and the prisoner is not satisfied with

 the decision, it can be appealed to the jailer. (Burress Aff. Ex. A, at 2). Gaddis has attached a

 sample TCDC grievance form. (Burress Aff. Ex. A, at 4).

        Marcum has offered no evidence that he ever filed a grievance form. He attached a “request

 to talk” form. (Compl. Ex. 1). He lists a variety of allegations in his complaint, including that he

 was denied attorneys calls, was not permitted to order stamps, and was ignored multiple times

 when requesting accommodations for his religion and diet. (Compl. 5). However, Marcum has

 offered no evidence any of these complaints were pursued through the TCDC grievance process.

 (See Burress Aff. Ex. A, at 1). The TCDC has no record of Marcum ever filing one of these forms.

 (See Def.’s Mot. Summ. J. Ex. A, at 3). Burress, a TCDC employee at all times pertinent to this

 action, indicates that Marcum never filed a grievance form. (Burress Aff. ¶ 7 (“Plaintiff never

 submitted a single grievance regarding the incident alleged in his Complaint. If Plaintiff felt that

 a TCDC officer subjected him to abuse, harassment, abridgment of civil rights or denied him

 privileges, TCDC’s Inmate Grievance Policy and Procedure required him to submit a written

 grievance form regarding same.”)).

        “[T]he PLRA’s exhaustion requirement is designed to give prison officials a fair

 opportunity to address a prisoner’s claims on the merits before federal litigation is commenced.”

 Mattox v. Edelman, 851 F.3d 583, 592 (6th Cir. 2017) (citation omitted). In this instance, Marcum

 failed to file a grievance, which deprived TCDC of the opportunity to address Marcum’s claims.

 See Barassi v. Lewis, No. 4:17-CV-P40-JHM, 2018 WL 6070352, at *3 (W.D. Ky. Nov. 20, 2018),

 aff’d, No. 18-6255, 2019 WL 6507856 (6th Cir. June 18, 2019) (“[B]ecause Plaintiff did not appeal

 to the Jailer, the Jailer did not have an opportunity to address Plaintiff’s claim regarding lack of

 recreation.”). Gaddis has offered affidavits and records to support his position that no grievance



                                                  4
Case 1:19-cv-00069-GNS-HBB Document 27 Filed 05/13/21 Page 5 of 5 PageID #: 118




 was filed. Marcum has not responded and there is no evidence a grievance form was filed in

 compliance with TCDC policy. Therefore, there is no genuine issue of material fact that Marcum

 failed to exhaust his administrative remedies, which bars this present action.

                                      IV.     CONCLUSION

        For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s Motion for

 Summary Judgment (DN 23) is GRANTED, and Plaintiff’s claim against Defendant Sergeant

 Jamie Gaddis is DISMISSED. The Clerk shall strike this matter from the active docket.




                                                                   May 13, 2021
 cc:    counsel of record
        Plaintiff, pro se




                                                  5
